Because of the importance of the question involved and the earnestness with which it has been argued, we have most carefully considered appellant's lengthy petition for a rehearing.
It is urged that the Court, in its opinion heretofore filed, decided certain questions not presented below or in argument of counsel here. There is no merit in the position. We were asked by petition of all interested parties to adjudicate the conflicting claims of the appellant and McLeod as intervener, and to declare who was entitled to the office. To do so, it was necessary to decide the questions passed upon in the opinion.
In his petition for a rehearing, appellant urges for the first time that if an election held under the provisions of Section 2351 of the Code of 1932 is a nullity, his election in 1930 is nevertheless valid, because expressly authorized under the terms of Section 2298, which is as follows: "General elections for Federal, State and county officers in this State shall be held on the first Tuesday following the first Monday in November, one thousand eight hundred and ninety-six, and in every second year thereafter, and at such voting places as have been or may be established by law; and all general or special elections held pursuant to the Constitution of the State shall be regulated and conducted according to the rules, principles and provisions herein prescribed."
It is clear, from a reading of this section, that its provisions have no application to elections for officers whose terms of office are fixed by the Constitution at four years. *Page 61 
The petition is dismissed and the order staying the remittitur revoked.